               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BECKLEY

NATHAN LOCUR SMITH,

        Plaintiff,

v.                                   CIVIL ACTION NO. 5:16-05700
                                  (Criminal Action No. 5:01-00004)

UNITED STATES OF AMERICA,

        Defendant.

                     MEMORANDUM OPINION AND ORDER

        By Standing Order, this matter was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

proposed findings of fact and recommendations regarding

disposition pursuant to 28 U.S.C. § 636(b)(1).      Magistrate Judge

Eifert submitted her Findings and Recommendation (“PF&R”) to the

court on December 7, 2017, in which she recommended that this

court deny Smith’s motion under 28 U.S.C. § 2255 as untimely,

dismiss the matter with prejudice, and remove the matter from the

court’s docket.   In so doing, Magistrate Judge Eifert found that,

pursuant to Beckles v. United States, 137 S. Ct. 886 (2017), and

United States v. Brown, 868 F.3d 297, 304 (4th Cir. 2017), Smith’s

motion was untimely.

        In accordance with the provisions of 28 U.S.C. § 636(b),

plaintiff was allotted fourteen days plus three mailing days in

which to file any objections to Magistrate Judge Eifert's Findings

and Recommendations.    On February 8, 2018, after obtaining an
extension of time for doing so, plaintiff filed objections to the

magistrate judge's Findings and Recommendation.

           In those objections, Smith argues that Brown was wrongly

decided.    See ECF No. 818 at p.3 (“The opinion of the court in

United States v. Brown, 868 F.3d 297 (4th Cir. 2017), is clearly

contrary to already established law. . . .”).     Smith maintains

that “Justice Duncan’s opinion in the Brown court eminates [sic]

from a position of `carefully’ applying the law viz-a-viz [sic]

`carefully crafted’ opinions that avoid addressing the legal issue

at hand.”    Id. at p.4.

           Your movant is of the opinion that the Supreme
           Court does not need to hold the hand of
           adjudicators in every step of litigation when the
           adjudicators are lawyers who went through the
           rigors of undertaking legal studies and
           ultimately practiced law; and were then able to
           secure judgeships as a result of developed
           reputations in the field of law. It is your
           movants [sic] understanding that it is for this
           reason courts are hesitant to overturn or
           overrule lower court decisions, unless they are
           clearly wrong.

                  To not grant your movant’s § 2255 motion
           would only serve to delay justice to an
           individual with a family, children, and loved
           ones who have a hope in a fair and equal justice
           system for those who are incarcerated for
           extraordinarily long periods of time for non-
           violent offenses. While your movant “waits” for
           someone with testicular fortitude to address the
           illegality of my sentence, life goes on, people
           get older, and love[d] ones and support fade
           away. Life becomes meaningless in the face of
           judicial/bureaucratic “red tape”.

Id. at pp.4-5.    Smith goes on to argue that this court should

ignore binding precedent and vacate his sentence.     As he puts it:


                                   2
               To abandon your movant in a legal quagmire
        would be a miscarriage of justice in, and of,
        itself. The ultimate purpose [of] the Supreme
        Court’s rulings, literally revamping the role of
        the judiciary was to enhance the efficiency of
        justice. That goal, in your movants [sic]
        respective opinion, should be the primary concern
        of the judiciary in order to restore public
        confidence in fair and equal justice as
        guaranteed by the United States Constitution.
        The fear of an implication outside the realm of
        the tunnel vision needed in applying legal
        jurisprudence should not be what hinders
        appropriation of justice.

Id. at p.6.

        Notwithstanding Smith’s argument to the contrary, this

court is bound by the Brown decision.   See Adkins v. United

States, Civil Action No. 2:16-cv-05725, 2018 WL 3715746, *1

(S.D.W. Va. Aug. 3, 2018) (Copenhaver, J.) (denying § 2255 motion

as foreclosed by Brown because even though “the court recognizes

the thoughtful analysis in movant’s objections, the conclusion

reached by the magistrate judge is in keeping with Fourth Circuit

precedent”); see also Jordan v. United States, Nos. 1:09CV816,

1:07CR207-1, 2010 WL 2347076, *3 (M.D.N.C. June 3, 2010) (“This

court must follow, rather than change, binding precedent. . . .

Unless and until the Fourth Circuit concludes that [Brown] is not

valid law, this court must follow it.”).   Furthermore, the

arguments Smith makes herein were specifically considered by the

court in Brown and rejected.

               Petitioner’s argument rested on the
        premise that Johnson’s holding invalidated not
        only ACCA’s residual clause, but also like-worded
        residual clauses in the Sentencing Guidelines.


                                3
                      * * *

       Petitioner acknowledges, as he must, that
the Supreme Court’s recent holding in Beckles,
forecloses his argument that Johnson explicitly
invalidated all residual clauses with wording
similar to ACCA’s invalidated residual clause.
Petitioner nevertheless urges this court to
extrapolate a recognized right from Booker,
Johnson, and Beckles, read together. Petitioner
and the dissent maintain that we can find his
asserted right in the principles animating these
decisions even though none of them, nor any other
Supreme Court precedent, have recognized a right
to challenge the pre-Booker mandatory Sentencing
Guidelines as void for vagueness and despite the
fact that the Beckles Court expressly declined to
address the issue of whether the pre-Booker
mandatory Sentencing Guidelines are amenable to
void-for-vagueness challenges. See Beckles, 137
S. Ct. at 895; see also id. at 903 n.4
(Sotomayor, J., concurring).

                      * * *

       Petitioner urges this court to cobble
together a right by combining Johnson’s reasoning
with that of two other Supreme Court cases,
Booker and Beckles. Petitioner’s three-case
extrapolation begins with the unobjectionable
premise that Booker recognized a constitutional
distinction between mandatory Sentencing
Guidelines and advisory Sentencing Guidelines.
Booker, 543 U.S. at 245, 125 S. Ct. 738. Moving
on from Booker, Petitioner argues that the
mandatory Sentencing Guidelines cabined a
sentencing judge’s discretion in a manner that
raises the same concerns animating the Supreme
Court’s decision in Johnson: denying fair notice
to defendants and inviting arbitrary enforcement
by judges. Johnson, 135 S. Ct. at 2557. To
prove this point, Petitioner points to several
related cases in the lower courts, which he
claims serve as evidence that “the mandatory
Guidelines look and act like the ACCA.” Reply
Br. at 18. Finally, Petitioner points out that
the Beckles Court carefully limited its holding
to the advisory Sentencing Guidelines, thus, in
his view, leaving open the question of whether

                        4
        defendants could challenge sentences imposed
        under the mandatory Sentencing Guidelines as void
        for vagueness. Beckles, 137 S. Ct. at 895; see
        also id. at 903 n.4 (Sotomayor, J., concurring).

               Yet Petitioner’s argument is self-
        defeating. If the Supreme Court left open the
        question of whether Petitioner’s asserted right
        exists, the Supreme Court has not “recognized”
        that right. . . .
                              * * *

        Hence, Beckles confirms that    the Supreme Court
        has yet to recognize a broad    right invalidating
        all residual clauses as void    for vagueness simply
        because they exhibit wording    similar to ACCA’s
        residual clause.

                                * * *

               We are constrained from reading between
        the lines of Booker, Johnson, and Beckles to
        create a right that the Supreme Court has yet to
        recognize. We are compelled to affirm because
        only the Supreme Court can recognize the right
        which would render Petitioner’s motion timely
        under § 2255(f)(3).

Brown, 868 F.3d at 300, 302, and 304.

        For the foregoing reasons, plaintiff’s objections are

OVERRULED.   The court ADOPTS the findings and conclusions

contained in Magistrate Judge Eifert’s PF&R, DENIES plaintiff’s

motion Under 28 U.S.C. § 2255, DISMISSES this matter with

prejudice, and DIRECTS the Clerk to remove this case from the

court’s active docket.

        Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

                                  5
2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.     Accordingly, the

court DENIES a certificate of appealability.*

        The Clerk is DIRECTED to send copies of this Memorandum

Opinion and Order to counsel of record and plaintiff, pro se.


        *
          The court acknowleges that Brown is contrary to
decisions from several other federal appeals courts. See, e.g.,
Moore v. United States, 871 F.3d 72, 82 (1st Cir. 2017).
However, as another district court recently made clear in denying
a certificate of appealability, “Brown is now settled law in this
circuit”. Beckham v. United States, 3:16-cv-470-GCM, 2018 WL
6018864, *2 (W.D.N.C. Nov. 16, 2018). The Beckham decision
noted:

        The Court recognizes that Chief Judge Gregory
        wrote a dissent in the Fourth Circuit’s Brown
        decision arguing that the petitioner there should
        be entitled to relief under Johnson and Beckles.
        The Court also recognizes that Justice Sotomayor
        wrote a dissent in the Supreme Court’s decision
        denying the petition for certiorari in Brown, in
        which Justice Ginsburg joined. Nevertheless, the
        Court of Appeals’ decision in Brown is binding.
        Whether this Court or other reasonable jurists
        may differ on whether Brown was correctly
        decided, it cannot reasonably be disputed that
        the holding of Brown is binding on this Court and
        on subsequent panels of the Court of Appeals.

Id.


                                 6
IT IS SO ORDERED this 22nd day of March, 2019.

                                ENTER:



                                David A. Faber
                                Senior United States District Judge




                        7
